DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 03/19/2021 has been entered and made of record.
Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 16, 18 and 23 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Morofuji Tsuyoshi US 20160134810 A1: already of record] in view of Atkins Robin [US 20180018932 A1].
Regarding claim 1, Morofuji teaches:
1. (Currently Amended): A method comprising: 
receiving a first image that includes image content (i.e. A video of an object 104 captured by the image capturing apparatus 101 is transmitted to the client terminal 102 or a recording server (not shown) via the network 103- ¶0027) captured by a first camera using a first fish eye lens (i.e. The image capturing apparatus 101 is, for example, an omnidirectional camera including a fish-eye lens… an omnidirectional image 106 captured by the image capturing apparatus 101- ¶0027); 
generating a composite image by placing additional image content in the composite image at a location (i.e. black image portion- ¶0035) that is not used to communicate the captured image content (i.e. Note that when information such as a time, date/time, camera name, or azimuth is superimposed on the omnidirectional image 106, the characters and the image deform at the time of expansion (distorted image correction). It is therefore effective to superimpose the information on a black image portion and directly remove it at the time of expansion (image distortion correction) in the client. Alternatively, the information may be embedded in the black image portion as data and extracted at the time of expansion in the client- ¶0035); 
generating encoded content that includes the composite image and the additional image content information (i.e. Next, the encoder 506 performs encode processing and outputs the data to the network unit 507- ¶0036).
However, Morofuji does not teach explicitly:
generating additional image content information that includes an instruction to alter the captured image content to include the additional image content during a rendering process.
In the same field of endeavor, Atkins teaches:
generating additional image content information (i.e. interpolated dynamic metadata- ¶0023) that includes an instruction to alter (i.e. is blended- ¶0023) the captured image content (i.e. input video data- ¶0023) to include the additional image content (i.e. graphics data- ¶0023) during a rendering process(i.e. The input video data and the input graphics data is blended into graphics blended video data based at least in part on the interpolated dynamic metadata. The graphics blended video data and the interpolated dynamic metadata is sent to the target display for rendering graphics blended images represented in the graphics blended video data- ¶0023). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Morofuji with the teachings of Atkins for blending graphics with video content that can be used to support a wide variety of display devices (Atkins- ¶0009).

Regarding claim 3, Morofuji and Sekizawa teach all the limitations of claim 1 and Morofuji further teaches:
the additional image content information is communicated as metadata (i.e. Alternatively, the information may be embedded in the black image portion as data and extracted at the time of expansion in the client- ¶0035).  

Regarding claim 7, Morofuji and Sekizawa teach all the limitations of claim 1 and Morofuji further teaches:
However, Morofuji does not teach explicitly:
wherein instruction indicates how additional image content included in the composite image is to be blended with the captured image content included in the composite image.
In the same field of endeavor, Atkins teaches:
wherein instruction indicates how additional image content included in the composite image is to be blended with the captured image content included in the composite image (i.e. The input video data and the input graphics data is blended into graphics blended video data based at least in part on the interpolated dynamic metadata. The graphics blended video data and the interpolated dynamic metadata is sent to the target display for rendering graphics blended images represented in the graphics blended video data- ¶0023).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Morofuji with the teachings of Atkins for blending graphics with video content that can be used to support a wide variety of display devices (Atkins- ¶0009).

Regarding claim 16, apparatus claim 16 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore apparatus claim 16 corresponds to method claim 1, and is rejected for the same reasons of obviousness as used above.  



Regarding claim 23, computer-readable medium storing instructions claim 23 corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.

Claims 4, 5, 8-10, 12-14, 19 and 21 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Morofuji Tsuyoshi US 20160134810 A1: already of record] in view of Atkins Robin [US 20180018932 A1] and further in view of Cole David et al. [US 20150346812 A1: already of record].
Regarding claim 4, Morofuji and Atkins teach all the limitations of claim 1:
However, Morofuji and Atkins do not teach explicitly:
further comprising: 
receiving a second image captured by a second camera using a second fish eye lens, the first camera and the second camera forming a stereoscopic camera pair, wherein generating a composite image comprises combining the first image and the second image with the additional image content.
In the same field of endeavor, Cole teaches:
further comprising: 
receiving a second image captured by a second camera using a second fish eye lens (i.e. In some embodiments each lens assembly 920, 920' includes a fish eye lens- ¶0132), the first camera and the second camera forming a stereoscopic camera pair (i.e. Each camera viewing position includes one camera pair in the FIG. 9 embodiment, with each camera pair including a left camera and a right camera which are used to capture images- ¶0131), wherein generating a composite image (i.e. stereoscopic scene 200- ¶0075) comprises combining the first image and the second image with the additional image content(i.e. FIG. 2A illustrates an exemplary stereoscopic scene 200, e.g., a full 360 degree stereoscopic scene which has not been partitioned. The stereoscopic scene may be and normally is the result of combining image data captured from multiple cameras, e.g., video cameras, often mounted on a single video capture platform or camera mount- ¶0075).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Morofuji and Atkins with the teachings of Cole so that each of the cameras can capture a 180 degree field of view or approximately 180 degrees (Cole- ¶0132).

Regarding claim 5, Morofuji, Atkins and Cole teach all the limitations of claim 4:
However, Morofuji and Atkins do not teach explicitly:
further comprising: receiving one or more additional images, wherein generating a composite image comprises combining the first image and the second image with one of the additional images and the additional image content.
In the same field of endeavor, Cole teaches:
further comprising: receiving one or more additional images, wherein generating a composite image comprises combining the first image and the second image with one of the additional images and the additional image content (i.e. In FIG. 9, each pair of cameras 902, 904, 906 corresponds to a different camera pair position. The first camera pair 902 corresponds to a 0 degree forward to front facing position. This position normally corresponds to the main scene area of interest, e.g., a field upon which a sports game is being played, a stage, or some other area where the main action is likely to occur. The second camera pair 904 corresponds to a 120 degree camera position and is used to capture a right rear viewing area. The third camera pair 906 corresponds to a 240 degree position (with respect to 0 degree position) and a left rear viewing area- ¶0131…In the FIG. 9 embodiment a camera pair is located at each of the first (0 degree), second (120 degree), and third (240 degree) camera mounting positions with each pair capturing at least 120 degrees or more of the environment- ¶0132).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Morofuji and Atkins with the teachings of Cole so that each of the cameras can capture a 180 degree field of view or approximately 180 degrees (Cole- ¶0132).

Regarding claim 8, Morofuji, Atkins and Cole teach all the limitations of claim 5:
However, Morofuji and Atkins do not teach explicitly:
further comprising: receiving a camera selection control signal, the camera selection control signal indicating at least which camera is to be used as the source of the third image.  
In the same field of endeavor, Cole teaches:
further comprising: receiving a camera selection control signal, the camera selection control signal (i.e. FIG. 12 illustrates an exemplary 360 scene environment, e.g., 360 scene area, which can be partitioned into different viewing areas/portions corresponding to different camera positions of the respective cameras that capture the different portions of the 360˚ scene- ¶0049) indicating at least which camera is to be used as the source of the third image (i.e. The last three rows in the group 1820 while each corresponding to different content stream communicates rear left scene portion (e.g., which maps to Zone 3 shown in FIG. 12 covering 150˚ to 330˚ viewing area)- ¶0223).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Morofuji and Atkins with the teachings of Cole so that each of the cameras can capture a 180 degree field of view or approximately 180 degrees (Cole- ¶0132).

Regarding claim 9, Morofuji, Atkins and Cole teach all the limitations of claim 8:
However, Morofuji and Atkins do not teach explicitly:
wherein the camera selection control signal specifies: i) a stereoscopic camera pair to be used as the source of the third image and a fourth image or ii) two different mono-scopic cameras to be used as the source of the third and fourth images.  
In the same field of endeavor, Cole teaches:
wherein the camera selection control signal specifies: i) a stereoscopic camera pair to be used as the source of the third image and a fourth image(i.e. see fig. 9-11) or ii) two different mono-scopic cameras to be used as the source of the third and fourth images.  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Morofuji and Atkins with the teachings of Cole so that each of the cameras can capture a 180 degree field of view or approximately 180 degrees (Cole- ¶0132).

Regarding claim 10, Morofuji and Atkins teach all the limitations of claim 1:
However, Morofuji and Atkins do not teach explicitly:
wherein: the composite image includes a captured environmental image area and additional image area; and 3 of 12Reply to Action Mailed January 24, 2020Serial No: 15/921,373generating the composite image includes inserting additional image content that was not captured by the first camera into the additional image area.
In the same field of endeavor, Cole teaches:
wherein: the composite image includes a captured environmental image area and additional image area (i.e. Portions of the environment are captured by cameras located at different positions- Abstract); and 3 of 12Reply to Action Mailed January 24, 2020Serial No: 15/921,373generating the composite image includes inserting additional image content that was not captured by the first camera into the additional image area (i.e. Note that the three camera positions are 120 degrees apart. Each camera viewing position includes one camera pair in the FIG. 9 embodiment, with each camera pair including a left camera and a right camera which are used to capture images- ¶0131).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Morofuji and Atkins with the teachings of Cole so that each of the cameras can capture a 180 degree field of view or approximately 180 degrees (Cole- ¶0132).

Regarding claim 12, Morofuji and Atkins teach all the limitations of claim 1:
However, Morofuji and Atkins do not teach explicitly:
wherein the instruction is to map the additional image content to a segment of an environmental mesh used for rendering the first image.  
In the same field of endeavor, Cole teaches:
wherein the instruction is to map (i.e. The depth map defines the surface of the 3D environment onto which images of a content stream are to be mapped- ¶0161) the additional image content to a segment of an environmental mesh used for rendering the first image (i.e. providing and using a depth map, a more realistic experience is achieved since the images in the content stream will be mapped to surfaces which more realistically the shape and surfaces of the environment which is to be simulated- ¶0161)..  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Morofuji and Atkins with the teachings of Cole so that each of the cameras can capture a 180 degree field of view or approximately 180 degrees (Cole- ¶0132).

Regarding claim 13, Morofuji, Atkins and Cole teach all the limitations of claim 12:

wherein the instruction includes conditions during which to map the additional image content to the segment of the environmental mesh.  
In the same field of endeavor, Cole teaches:
wherein the instruction includes conditions during which to map the additional image content to the segment of the environmental mesh (i.e. In some embodiments the content provider publishes, e.g., multicasts, content stream including content corresponding to different portions of the 360 degree scene areas captured by different cameras to customer playback devices. In some embodiments multiple versions of content corresponding to different scene areas which have been encoded differently are multicast by the content provider and the playback device that supports and/or prefers a particular version may select the appropriate content stream to decode and playback- ¶00147).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Morofuji and Atkins with the teachings of Cole so that each of the cameras can capture a 180 degree field of view or approximately 180 degrees (Cole- ¶0132).

Regarding claim 14, Morofuji, Atkins and Cole teach all the limitations of claim 13:
However, Morofuji and Atkins do not teach explicitly:
where the instruction indicates that the additional image content is to be blended with captured image content and mapped onto the segment of the environmental mesh.
In the same field of endeavor, Cole teaches:
where the instruction indicates (i.e. The playback device is able to map the scene portions using a model of the 3D environment, e.g., space, and adjust for vertical viewing positions. Thus, the 360 degrees which are discussed in the present application refer to the head position relative to the horizontal as if a user changed his viewing angle left or right while holding his gaze level- ¶0106 that the additional image content is to be blended with captured image content and mapped onto the segment of the environmental mesh (i.e. . As part of generating an output image, module 2230, module 2232 and/or module 2234 performs blending at the boundaries areas. In various embodiments, the blending includes filtering, blurring, luminance variations, and/or color variations- ¶0333).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Morofuji and Atkins with the teachings of Cole so that each of the cameras can capture a 180 degree field of view or approximately 180 degrees (Cole- ¶0132).

Regarding claim 19, apparatus claim 19 is drawn to the apparatus using/performing the same method as claimed in claim 4. Therefore apparatus claim 19 corresponds to method claim 4, and is rejected for the same reasons of obviousness as used above.  

Regarding claim 21, Morofuji and Atkins teach all the limitations of claim 16.
However, Morofuji and Atkins do not teach explicitly:
	wherein the instruction indicates that the additional image content included in the composite image is to be blended with  the captured image content included in the composite image.  
In the same field of endeavor, Cole teaches:
	wherein the instruction indicates that the additional image content included in the composite image is to be blended with  the captured image content included in the composite image (i.e. As part of generating an output image, module 2230, module 2232 and/or module 2234 performs blending at the boundaries areas. In various embodiments, the blending includes filtering, blurring, luminance variations, and/or color variations- ¶0333).
(Cole- ¶0132).

Claim 6 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Morofuji Tsuyoshi US 20160134810 A1: already of record] in view of Atkins Robin [US 20180018932 A1] and further in view of DeLuca Michael et al. [US 6417969 B1: already of record].
Regarding claim 6, Morofuji and Atkins teach all the limitations of claim 1. 
However, Morofuji and Atkins do not teach explicitly:
	wherein: the additional image content includes a logo, text, or a texture; and generating the composite image comprises including at least some additional image content in a corner portion of the composite image not used for an image of a portion of an environment.    
In a related field of endeavor, DeLuca teaches
	wherein: the additional image content includes a logo, text, or a texture (i.e. Video image 962 may be any two or three dimensional video image such as active text or video action images- Col 15 lines 3-27); 
generating the composite image comprises including at least some additional image content in a corner portion (i.e. FIG. 19 shows a perceived image viewed by a viewer including a composite of a real image and a virtual image… Anchor 956 identifying a lower right corner of the window and anchor 958 indicating an upper left corner of the window- Col 15, lines 3-27) of the composite image not used for an image of a portion of an environment (i.e. The window is preferably opaque having a video image 962 with the text "ideas that are going to happen". Video image 962 may be any two or three dimensional video image such as active text or video action images- Col 15 lines 3-27).  
(DeLuca- Col. 11, line 45-53).

Claims 15 and 22 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Morofuji Tsuyoshi US 20160134810 A1: already of record] in view of Atkins Robin [US 20180018932 A1] further in view of Cole David et al. [US 20150346812 A1: already of record] and even further in view of Kohler Jeffrey et al. [US 20170061693 A1: already of record].
Regarding claim 15, Morofuji, Atkins and Cole teach all the limitations of claim 14:
However, Morofuji, Atkins and Cole do not teach explicitly:
wherein the additional image content information includes an4 of 12Reply to Action Mailed January 24, 2020Serial No: 15/921,373 alpha value indicating the relative transparency of the additional image content to be applied when the additional image content is blended with the captured image content.
In the same field of endeavor, Cole teaches:
wherein the additional image content information includes an4 of 12Reply to Action Mailed January 24, 2020Serial No: 15/921,373 alpha value indicating the relative transparency of the additional image content to be applied when the additional image content is blended with the captured image content (i.e. In some implementations, when the augmentation image is rendered, an Alpha Channel value may be stored as metadata for each pixel of the augmentation image. Accordingly, in some implementations, the blending operation may be performed on the pixel based on the Alpha channel value of the pixel- ¶0074).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Morofuji, Atkins and Cole with the teachings of Kohler to output augmentation imagery in a performant manner by reducing a number of image rendering operations that are performed by the augmented-reality device (Kohler- ¶0014).

Regarding claim 22, apparatus claim 22 is drawn to the apparatus using/performing the same method as claimed in claim 15. Therefore apparatus claim 22 corresponds to method claim 15, and is rejected for the same reasons of obviousness as used above.  

Claim 20 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Morofuji Tsuyoshi US 20160134810 A1: already of record] in view of Atkins Robin [US 20180018932 A1] and further in view of Chang Hoseok et al. [US 20170155967 A1: already of record].
Regarding claim 20, Morfuji and Atkins teach all the limitations of claim 16. 
However, Morfuji and Atkins do not teach explicitly:
	wherein the encoder is an ultra-high- definition television encoder configured to encode a composite image as a single frame, the composite image including four images of portions of an environment and the additional image content.
In a related field of endeavor, Chang teaches:
	wherein the encoder is an ultra-high- definition television encoder configured to encode a composite image as a single frame, the composite image including four images of portions of an environment and the additional image content (i.e. the encoding module 350 may be configured to receive, for example, tiled UHD (e.g., 3840×2160) over Quad 3G-SDI in the form of, for example, 8× tiled video content, which may then be processed accordingly, as will be described below in further detail, and transmitted- ¶0079).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Morfuji and Atkins with the teachings of Chang to provide the reduction of necessary bandwidth since each stream may be down-sampled before the tiling (Chang- ¶0090).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488